Citation Nr: 1507377	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  15-04 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a sleep disorder.  

2.  Entitlement to service connection for an acquired psychiatric disorder.  

3.  Whether new and material evidence has been received to reopen the claim of service connection for hypertension.  

4.  Entitlement to an increased (compensable) rating for irritable bowel syndrome (IBS).  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1999 to April 2004.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2014 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for a sleep disorder and a psychiatric disability and found that a previously denied claim of service connection for hypertension had not been reopened.  A compensable rating for IBS was also denied.  In correspondence dated in August 2014, the Veteran submitted a notice of disagreement to the July 2014 rating.  As noted below, a statement of the case must be issued in response to this notice of disagreement.  Manlincon v. West, 12 Vet. App. 238 (1999).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Regarding the claims of service connection for a sleep disorder and an acquired psychiatric disorder, whether new and material evidence has been received to reopen a claim of service connection for hypertension, and an increased rating for IBS, the Veteran has submitted a Notice of Disagreement with the July 2014 rating decision.  To date, it is not shown that the Veteran has received a Statement of the Case related to these issues; therefore, these claims must be remanded for compliance with Manlincon v. West.  See Manlincon, 12 Vet. App. 238.  

Accordingly, the case is REMANDED for the following action:

The Veteran must be provided a Statement of the Case (SOC) on the issues of entitlement to service connection for a sleep disorder and an acquired psychiatric disorder, whether new and material evidence has been received to reopen the claim of service connection for hypertension, and entitlement to a compensable rating for IBS.  If and only if, the Veteran files a timely substantive appeal should these issues be returned to the Board.  See 38 C.F.R. § 19.29; Manlincon, 12 Vet. App. 238.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

